IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT      United States Court of Appeals
                        _____________________               Fifth Circuit

                             No. 04-11398
                                                         F I L E D
                        _____________________             May 10, 2005

UNITED STATES OF AMERICA                             Charles R. Fulbruge III
                                                             Clerk

                Plaintiff - Appellee
                   v.
JOHNNY PEREZ, JR also known as, Shank
                Defendant - Appellant



                       ---------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                             (03-CR-20)
                       ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.

     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Northern   District     of   Texas,   Wichita   Falls    Division        for

resentencing is granted.

________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.